                CaseCase 17-1569, Document
                     1:11-md-02262-NRB     785, 12/01/2020,
                                        Document            2984086,
                                                   3244 Filed        Page1
                                                               12/01/20    of 11 of N.Y.S.D.
                                                                        Page        1        Case #
                                                                                    11-md-2262(NRB)
                                                                                    11-cv-6409(NRB)
                                                                                    11-cv-6411(NRB)
                           UNITED STATES COURT OF APPEALS                           11-cv-6412(NRB)
                                                FOR THE
                                             SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      1st day of December, two thousand twenty,

      Before:     Debra Ann Livingston,
                        Chief Judge.
      _______________________________
                                                        ORDER                                  Dec 01 2020

                                                        Docket Nos. 17-1569(L)
      Schwab Short-Term Bond Market Fund, et al.,                    17-1915(Con)
                                                                     17-1989(Con)
                    Plaintiffs-Appellants,                           17-2056(Con)
                                                                     17-2343(Con)
      v.                                                             17-2347(Con)
                                                                     17-2351(Con)
      Lloyds Banking Group plc, et al.,                              17-2352(Con)
                                                                     17-2360(Con)
                   Defendants – Appellees.                           17-2376(Con)
                                                                     17-2381(Con)
                                                                     17-2383(Con)
                                                                     17-2413(Con)
      ________________________________


      Plaintiffs-Appellants Metzler Asset Management GmbH (f/k/a Metzler Investment GMBH), FTC
      Futures Fund SICAV, FTC Futures Fund PCC Ltd., Atlantic Trading USA, LLC, 303030
      Trading LLC, Gary Francis and Nathaniel Haynes and Defendant-Appellee Société Générale
      S.A. (“SG”) stipulate that the appeals in Docket Nos. 17-1569 (L) and 17-2056 (CON) are
      withdrawn as to SG only pursuant to Federal Rule of Appellate Procedure 42(b).

      The stipulation is SO ORDERED. The appeals shall proceed with respect to the remaining
      appellees.

                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 12/01/2020
